DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 2–21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 2–21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 9–15), a machine (claims 2–8), and a manufacture (claims 16–21), where the machine and manufacture are substantially See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of based on an initial transaction carried out by a single user, detecting the location of various users as part of a shared transaction by: 
in response to detecting a transaction, determining a first geo-location;
determining that the transaction is a shared transaction based at least on transaction data for the transaction, wherein the transaction data comprises a transaction time;
determining within a geo-fenced area associated with the first geolocation through a plurality of geo-locations, wherein the plurality of geo-locations are detected within the geo-fenced area during a time period associated with the transaction time; and
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions, specifically, sales activity (e.g., based on an initial transaction carried out by a single user, detecting the location of various users as part of a shared transaction).  
See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Next, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. Here, the additional elements are a “device,” processor platform,” and “location detection component.” The following limitation found in claim 9 states: “pushing application data from the online transaction processor platform to the plurality of devices for an application of the online transaction processor platform on the plurality of devices, wherein the application data comprises an identifier for an account associated with the first device used to process the transaction” is an insignificant extra solution activity, which contains the additional elements of a “processor platform” and “device.” This step of “pushing application data from the online transaction processor platform to the plurality of devices for an application of the online transaction processor platform on the plurality of devices, wherein the application data comprises an identifier for an account associated with the first device used to process the transaction” that is being conducted is a nominal or tangential addition to the claim. This pushing of data is the gathering and transmitting of data to various devices and this data is specifically an identifier of an account associated with the first device. This is similar to the data gathering that the Federal Circuit found in CyberSource v. Retail Decisions, Inc., where information was obtained CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011). Similarly, the system in the current invention is obtaining user account data of the first device and this data is then being sent to the other devices. This same analysis also applies to independent claims 1 and 16 which both have the exact same limitation pertaining to the “pushing application data” as independent claim 9.
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a device,” processor platform,” and “location detection component.” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [00082-00087] of the specification). Independent claims 1 and 16 are nearly identical to independent claim 9 so the same analysis applies to those claims as well. Independent claim 1 uses additional elements such as a “processor,” “memory,” and “system” that are being used to implement the abstract idea in claim 9.
The limitation of claim 9 that states: “pushing application data from the online transaction processor platform to the plurality of devices for an application of the online transaction processor platform on the plurality of devices, wherein the application data e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984. (See MPEP § 2106.05(d) and the Berkheimer Memo). In the current invention, obtaining user account data of the first device and then that data being sent to other devices using generic elements such as a device and processor platform is a well-understood, routine and conventional activity previously known to the industry. The Federal Circuit in buySAFE, Inc. v. Google, Inc. held that a computer receiving and sending information over a network is a well-understood, routine, and conventional activity. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Similarly, in the present invention, the obtaining user account data and sending that data via a processor platform (a “network”) to other devices (multiple “computers”) would constitute a well-understood, routine and conventional activity previously known to the industry. Therefore, the claimed additional elements do not amount to an inventive concept. 
Dependent claims 3–8, 10–15, and 17–21 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 3, 10, and 17 all recite nearly identical limitations that further define the abstract idea noted in claim 9 in that they describe detecting that a split transaction between two users (“an initial 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).

Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

5. Claims 2–6, 8–13, and 11–20 are rejected under 35 U.S.C. 103 as being unpatentable over JAIN et al. (U.S. Pub. No. 2015/0142661) (hereinafter “JAIN”) in view of CHIARELLA et al. (U.S. Pub. No. 2018/0232710) (hereinafter “CHIARELLA”).
Regarding claim 2, JAIN discloses a non-transitory memory and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising… JAIN states that “[m]emory 340 may be a volatile or non-volatile, magnetic, semiconductor, tape, optical, removable, non-removable, or other type of storage device or tangible (i.e., non-transitory) computer-readable medium that stores one or more program(s) 350 and data 360. Data 360 may include, as a non-limiting example, payee 121’s personal contact list having names with associated phone numbers, e-mail addresses, and/or other information associated with the contact. Data 360 may also include, for example, payee device 120A settings, transaction history data, image data, and any other data pertinent to the usage of payee device 120A and the performance of methods disclosed herein.” (See paragraph [0050]). JAIN also states that “Consistent with a disclosed embodiment, a system for managing shared See paragraph [0008]). JAIN discloses that in response to detecting a transaction processed by a first device through an online transaction processor platform, determining a first geo-location of the first device using a location detection component of the first device in communication with the online transaction processor platform. JAIN states that “[s]erver 111 may analyze location data collected for FSP 110 customers to determine which customers are located proximate to one another at the time of certain transactions. According to some embodiments, location data may be collected from FSP 110 customer mobile devices, such as payee device 120A and payor devices 120B. Location data may be based on GPS location, Wi-Fi-assisted GPS, cellular triangulation, Bluetooth LE, or other known location methods. In some embodiments, location may be manually identified by payee 121 or payor 122, or may be inferred based on locations identified in e-mails or social network postings. Based on the collected location data, server 111 may determine which FSP 110 customers gathered in a particular restaurant at the time a purchase transaction occurs. The presence of multiple FSP 110 customers in the transaction location may be considered by server 111 to increase the probability that the transaction is a shared expense.” (See paragraph [0086]). However, before this occurs, JAIN states that “[t]he identification of a potential shared expense or recurring shared expense may trigger the start of the processes discussed with respect to FIGS. 4 and 5A-5B.” (See paragraph [0085]). Thus, the transaction by the first user must first occur and be detected before the geo-location to the first device is determined. JAIN discloses determining that the transaction is a shared transaction based at least on transaction data for the transaction, wherein the transaction data comprises a transaction time. JAIN states that “Based on the collected location data, server 111 may determine which FSP 110 customers gathered in a particular restaurant at the time a purchase transaction occurs. The presence of multiple FSP 110 customers in the transaction location may be considered by server 111 to increase the probability that the transaction is a shared expense.” (See paragraph [0086]). Thus, the transaction time is used to determine whether or not a shared transaction has taken place. JAIN discloses determining a plurality of devices associated with the first geolocation through a plurality of geo-locations for the plurality of devices, wherein the plurality of geo-locations are detected during a time period associated with the transaction time. JAIN states that “[s]erver 111 may analyze location data collected for FSP 110 customers to determine which customers are located proximate to one another at the time of certain transactions. According to some embodiments, location data may be collected from FSP 110 customer mobile devices, such as payee device 120A and payor devices 120B. Location data may be based on GPS location, Wi-Fi-assisted GPS, cellular triangulation, Bluetooth LE, or other known location methods. In some embodiments, location may be manually identified by payee 121 or payor 122, or may be inferred based on locations identified in e-mails or social network postings. Based on the collected location data, server 111 may determine which FSP 110 customers gathered in a particular restaurant at the time a purchase transaction occurs. The presence of multiple FSP 110 customers in the transaction location may be considered by server 111 to increase the probability that the transaction is a shared expense.” (See CHIARELLA teaches that the plurality of devices are within a geo-fenced area and that the plurality of geo-locations are detected within the geo-fenced area. CHIARELLA states that “[a] geofence may also be defined by a user input. For example, a first user may wish to authorize a transfer only if the second user is in a certain location, such as within the vicinity of a shop. In this case, the first user may enter the latitude and longitude, which are readily available online, of the shop and set a radius of fifty meters to define the geofence. By this method, the second user is only able to collect the transfer if they are within fifty meters of the shop.” (See paragraph [0032]). CHIARELLA also states that “[t]he data analysis unit may be adapted to obtain location information representative of a location of the at least one of the sender and the receiver, and to analyze the location information to determine if the at least one of the sender and the receiver is located within the geographic area, defined by a geofence.” (See paragraph [0034]). Hence, both the sender and receiver (which corresponds to first user’s first geo-location and the second user’s second geo-location) are detected to see if both are within the same geo-fenced area for the processed transaction. This could apply to more than just the two devices as taught by CHIARELLA. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JAIN to incorporate the teachings of CHIARELLA so that the plurality of devices are within a geo-fenced area and that the plurality of geo-locations are detected within the geo-fenced area. Doing so would allow 
JAIN discloses pushing application data from the online transaction processor platform to the plurality of devices for an application of the online transaction processor platform on the plurality of devices, wherein the application data comprises an identifier for an account associated with the first device used to process the transaction. JAIN states that “[i]n some embodiments, server 111 may identify request recipients for a shared expense automatically using gathered location data to identify nearby FSP 110 customers at the time of the shared expense transaction. When server 111 or payee 121 identifies a shared expense, server 111 may gather location data for payee device 120A based on Bluetooth, Bluetooth LE, GPS, WiFi, cellular, or other wireless location methods. Server 111 may compare payee device 120A location data to the locations of other FSP110 customer device locations to identify other FSP 110 customers who are in close proximity to payee 121 at the time of the shared expense transaction. Server 111 may cross-check a list of proximate FSP 110 customers against payee device 120A contact lists and any linked e-mail or Social network contact lists to identify matches. The identified matches may be displayed to payee 121 as a potential shared expense group on reimbursement request user interfaces. The display of identified matches may be included in messages to payee 121. Such as the message shown in FIG. 7 upon detection of a shared expense for a meal. Server 111 may further receive information indicating payee 121 edited the shared expense group to add or remove recipients before sending a reimbursement request for the shared expense. Based on the addition or removal of See paragraph [0094]). This sending of requests for shared expenses to each of the shared transaction users (besides the first user) would then necessarily have the account info for the first user in order to conduct the split transaction. 

Regarding claim 3, JAIN in view of CHIARELLA discloses detecting an initial transfer transaction from a second device to the first device using the mobile transfer application process, wherein the initial transfer transaction occurs within the geo-fenced area of the first device during the time period associated with the transaction time, wherein the determining that the transaction is the shared transaction further uses the initial transfer transaction. As stated above, CHIARELLA teaches the detection of the geo-fenced area for a plurality of devices during a time period associated with the transaction time. JAIN states that “For example, server 111 may identify a financial transaction associated with one or more of the payors 112 from account information associated with payee 121 stored by FSP 110. In some embodiments, FSP 110 may associate the identified financial transactions as a payment of step 426 based on the transaction data, including whether the amount matches the specified amount requested, the identity of the sender matches a request recipient, etc. In other embodiments, whether some or all payments have been received may be based on input provided by one or both of payee 121 (via, e.g., payee device) and payor(s) 122 (via, e.g., payor device(s)). If it is determined that all payments have been received in step 430 (“yes”), process 400 may end.” (See 

Regarding claim 4, JAIN discloses accessing contact data for a first user associated with the first device, wherein the contact data comprises online social contacts of the first user on a social networking platform, determining a shared contact between the first user and a second user using the contact data, wherein the second user is not within the online social contacts for the first user, and wherein the second user is associated with a second geo-location during the time period associated with the transaction time and determining a second device for the second user using the social networking platform, wherein the second device comprises one of the plurality of devices. JAIN states that “[t]he identified FSP 110 customers may be cross-checked against payee 121's contacts, including those stored in contact lists maintained by server 110, social network connections, contacts listed on phone bills, and/or past reimbursement request recipients. Matches may be identified as potential reimbursement request recipients for the $170 shared expense. (See paragraph [0079]). As noted above, JAIN discloses that the second user is detected via a second geo-location during the time period in which the transaction has taken place. JAIN’s use of online social contacts would identify the second user for determining this payments to be made to the first user for this shared transaction. 

JAIN determining a social networking tag of a first user and a second user in online posted data of the shared contact, wherein the online posted data comprises a social network post with a tagged location within the geo-fenced area. JAIN states that “[s]erver 111 may analyze location data collected for FSP 110 customers to determine which customers are located proximate to one another at the time of certain transactions. According to some embodiments, location data may be collected from FSP 110 customer mobile devices, such as payee device 120A and payor devices 120B. Location data may be based on GPS location, Wi-Fi-assisted GPS, cellular triangulation, Bluetooth LE, or other known location methods. In some embodiments, location may be manually identified by payee 121 or payor 122, or may be inferred based on locations identified in e-mails or social network postings. Based on the collected location data, server 111 may determine which FSP 110 customers gathered in a particular restaurant at the time a purchase transaction occurs. The presence of multiple FSP 110 customers in the transaction location may be considered by server 111 to increase the probability that the transaction is a shared expense.” (See paragraph [0086]). Hence, JAIN discloses that the locations must be from tagged social media posting of users in determining the shared transaction. As noted above, CHIARELLA teaches the use of detecting a geo-fenced area. So this would apply to the social media posting discussed in JAIN.

Regarding claim 6, JAIN discloses detecting an initial transfer transaction from a second device to the first device using the mobile transfer application process, wherein the initial transfer transaction includes a transfer of account credentials and identification information. JAIN states that “For example, server 111 may identify a financial transaction associated with one or more of the payors 112 from account information associated with payee 121 stored by FSP 110. In some embodiments, FSP 110 may associate the identified financial transactions as a payment of step 426 based on the transaction data, including whether the amount matches the specified amount requested, the identity of the sender matches a request recipient, etc. In other embodiments, whether some or all payments have been received may be based on input provided by one or both of payee 121 (via, e.g., payee device) and payor(s) 122 (via, e.g., payor device(s)). If it is determined that all payments have been received in step 430 (“yes”), process 400 may end.” (See paragraph [0057]). Hence, the second user using a second device which could be any of the payors 112 as found in JAIN could then send to the payee 121 (“the first device” of the first user) the initial transfer based on the first transaction carried out by the first device of the first user. This transfer transaction must also include the account credential and identification information in order to process the payment transaction in this split payment.

Regarding claim 8, JAIN discloses an initial transfer transaction request pushed from a second device to the first device for sharing contact and geo-location data. JAIN states that “[i]n some embodiments, server 111 may identify request recipients for a shared expense automatically using gathered location data to identify nearby FSP 110 customers at the time of the shared expense transaction. When server 111 or payee 121 identifies a shared expense, server 111 may gather location data for payee device 120A based on Bluetooth, Bluetooth LE, GPS, WiFi, See paragraph [0094]). Hence, both contact and geo-location data would be shared between these devices when a transfer transaction request is sent to complete a shared transaction. 

Regarding claim 9, JAIN discloses that in response to detecting a transaction processed by a first device through an online transaction processor platform, determining a first geo-location of the first device using a location detection component of the first device in communication with the online transaction processor platform. JAIN states that “[s]erver 111 may analyze location data collected for FSP 110 customers to determine which customers are located See paragraph [0086]). However, before this occurs, JAIN states that “[t]he identification of a potential shared expense or recurring shared expense may trigger the start of the processes discussed with respect to FIGS. 4 and 5A-5B.” (See paragraph [0085]). Thus, the transaction by the first user must first occur and be detected before the geo-location to the first device is determined. JAIN discloses determining that the transaction is a shared transaction based at least on transaction data for the transaction, wherein the transaction data comprises a transaction time. JAIN states that “Based on the collected location data, server 111 may determine which FSP 110 customers gathered in a particular restaurant at the time a purchase transaction occurs. The presence of multiple FSP 110 customers in the transaction location may be considered by server 111 to increase the probability that the transaction is a shared expense.” (See paragraph [0086]). Thus, the transaction time is used to determine whether or not a shared transaction has taken place. JAIN discloses determining a plurality of devices associated with the first geolocation through a plurality of geo-locations for the plurality of devices, wherein the plurality of geo-locations are detected during a time period associated with the transaction time. JAIN states that “[s]erver 111 may analyze location data collected for FSP 110 customers to determine which customers are located proximate to one another at the time of certain transactions. According to some embodiments, location data may be collected from FSP 110 customer mobile devices, such as payee device 120A and payor devices 120B. Location data may be based on GPS location, Wi-Fi-assisted GPS, cellular triangulation, Bluetooth LE, or other known location methods. In some embodiments, location may be manually identified by payee 121 or payor 122, or may be inferred based on locations identified in e-mails or social network postings. Based on the collected location data, server 111 may determine which FSP 110 customers gathered in a particular restaurant at the time a purchase transaction occurs. The presence of multiple FSP 110 customers in the transaction location may be considered by server 111 to increase the probability that the transaction is a shared expense.” (See paragraph [0086]). JAIN may not describe that the plurality of devices are within a geo-fenced area and that the plurality of geo-locations are detected within the geo-fenced area. However, CHIARELLA teaches that the plurality of devices are within a geo-fenced area and that the plurality of geo-locations are detected within the geo-fenced area. CHIARELLA states that “[a] geofence may also be defined by a user input. For example, a first user may wish to authorize a transfer only if the second user is in a certain location, such as within the vicinity of a shop. In this case, the first user may enter the latitude and longitude, which are readily available online, of the shop and See paragraph [0032]). CHIARELLA also states that “[t]he data analysis unit may be adapted to obtain location information representative of a location of the at least one of the sender and the receiver, and to analyze the location information to determine if the at least one of the sender and the receiver is located within the geographic area, defined by a geofence.” (See paragraph [0034]). Hence, both the sender and receiver (which corresponds to first user’s first geo-location and the second user’s second geo-location) are detected to see if both are within the same geo-fenced area for the processed transaction. This could apply to more than just the two devices as taught by CHIARELLA. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JAIN to incorporate the teachings of CHIARELLA so that the plurality of devices are within a geo-fenced area and that the plurality of geo-locations are detected within the geo-fenced area. Doing so would allow for a simpler analysis that the plurality of devices are multiple users that are within the same group for a processed transaction. 
JAIN discloses pushing application data from the online transaction processor platform to the plurality of devices for an application of the online transaction processor platform on the plurality of devices, wherein the application data comprises an identifier for an account associated with the first device used to process the transaction. JAIN states that “[i]n some embodiments, server 111 may identify request recipients for a shared expense automatically using See paragraph [0094]). This sending of requests for shared expenses to each of the shared transaction users (besides the first user) would then necessarily have the account info for the first user in order to conduct the split transaction. 

Regarding claim 10, JAIN in view of CHIARELLA discloses detecting an initial transfer transaction from a second device to the first device using the mobile transfer application process, wherein the initial transfer transaction occurs within the geo-fenced area of the first device during the time period associated with the transaction time, wherein the determining that the transaction is the shared transaction further uses the initial transfer transaction. As stated above, CHIARELLA teaches the detection of the geo-fenced area for a plurality of devices during a time period associated with the transaction time. JAIN states that “For example, server 111 may identify a financial transaction associated with one or more of the payors 112 from account information associated with payee 121 stored by FSP 110. In some embodiments, FSP 110 may associate the identified financial transactions as a payment of step 426 based on the transaction data, including whether the amount matches the specified amount requested, the identity of the sender matches a request recipient, etc. In other embodiments, whether some or all payments have been received may be based on input provided by one or both of payee 121 (via, e.g., payee device) and payor(s) 122 (via, e.g., payor device(s)). If it is determined that all payments have been received in step 430 (“yes”), process 400 may end.” (See paragraph [0057]). Hence, the second user using a second device which could be any of the payors 112 as found in JAIN could then send to the payee 121 (“the first device” of the first user) the initial transfer based on the first transaction carried out by the first device of the first user.

Regarding claim 11, JAIN discloses accessing contact data for a first user associated with the first device, wherein the contact data comprises online social contacts of the first user on a social networking platform, determining a shared contact between the first user and a second user using the contact data, wherein the second user is not within the online social contacts for the first user, and wherein the second user is associated with a second geo-location during the time period associated with the transaction time and determining a second device for the second user using the social networking platform, wherein the second device comprises one of the plurality of devices. JAIN states that “[t]he identified FSP 110 customers may be cross-checked against payee 121's contacts, including those stored in contact lists maintained by server 110, social network connections, contacts listed on phone bills, and/or past reimbursement request recipients. Matches may be identified as potential reimbursement request recipients for the $170 shared expense. (See paragraph [0079]). As noted above, JAIN discloses that the second user is detected via a second geo-location during the time period in which the transaction has taken place. JAIN’s use of online social contacts would identify the second user for determining this payments to be made to the first user for this shared transaction.

Regarding claim 12, JAIN determining a social networking tag of a first user and a second user in online posted data of the shared contact, wherein the online posted data comprises a social network post with a tagged location within the geo-fenced area. JAIN states that “[s]erver 111 may analyze location data collected for FSP 110 customers to determine which customers are located proximate to one another at the time of certain transactions. According to some embodiments, location data may be collected from FSP 110 customer mobile devices, such as payee device 120A and payor devices 120B. Location data may be based on GPS location, Wi-Fi-assisted GPS, See paragraph [0086]). Hence, JAIN discloses that the locations must be from tagged social media posting of users in determining the shared transaction. As noted above, CHIARELLA teaches the use of detecting a geo-fenced area. So this would apply to the social media posting discussed in JAIN.

Regarding claim 13, JAIN discloses detecting an initial transfer transaction from a second device to the first device using the mobile transfer application process, wherein the initial transfer transaction includes a transfer of account credentials and identification information. JAIN states that “For example, server 111 may identify a financial transaction associated with one or more of the payors 112 from account information associated with payee 121 stored by FSP 110. In some embodiments, FSP 110 may associate the identified financial transactions as a payment of step 426 based on the transaction data, including whether the amount matches the specified amount requested, the identity of the sender matches a request recipient, etc. In other embodiments, whether some or all payments have been received may be based on input provided by one or both of payee 121 (via, e.g., payee device) and See paragraph [0057]). Hence, the second user using a second device which could be any of the payors 112 as found in JAIN could then send to the payee 121 (“the first device” of the first user) the initial transfer based on the first transaction carried out by the first device of the first user. This transfer transaction must also include the account credential and identification information in order to process the payment transaction in this split payment.

Regarding claim 15, JAIN discloses an initial transfer transaction request pushed from a second device to the first device for sharing contact and geo-location data. JAIN states that “[i]n some embodiments, server 111 may identify request recipients for a shared expense automatically using gathered location data to identify nearby FSP 110 customers at the time of the shared expense transaction. When server 111 or payee 121 identifies a shared expense, server 111 may gather location data for payee device 120A based on Bluetooth, Bluetooth LE, GPS, WiFi, cellular, or other wireless location methods. Server 111 may compare payee device 120A location data to the locations of other FSP110 customer device locations to identify other FSP 110 customers who are in close proximity to payee 121 at the time of the shared expense transaction. Server 111 may cross-check a list of proximate FSP 110 customers against payee device 120A contact lists and any linked e-mail or Social network contact lists to identify matches. The identified matches may be displayed to payee 121 as a potential shared expense group on reimbursement request user interfaces. The display of identified matches may be included in messages to payee See paragraph [0094]). Hence, both contact and geo-location data would be shared between these devices when a transfer transaction request is sent to complete a shared transaction. 

Regarding claim 16, JAIN discloses that in response to detecting a transaction processed by a first device through an online transaction processor platform, determining a first geo-location of the first device using a location detection component of the first device in communication with the online transaction processor platform. JAIN states that “[s]erver 111 may analyze location data collected for FSP 110 customers to determine which customers are located proximate to one another at the time of certain transactions. According to some embodiments, location data may be collected from FSP 110 customer mobile devices, such as payee device 120A and payor devices 120B. Location data may be based on GPS location, Wi-Fi-assisted GPS, cellular triangulation, Bluetooth LE, or other known location methods. In some embodiments, location may be manually identified by payee 121 or payor 122, or may be inferred based on locations identified in e-mails or social network postings. Based on the collected location data, server 111 may determine which FSP 110 customers gathered in a particular restaurant at the time a purchase See paragraph [0086]). However, before this occurs, JAIN states that “[t]he identification of a potential shared expense or recurring shared expense may trigger the start of the processes discussed with respect to FIGS. 4 and 5A-5B.” (See paragraph [0085]). Thus, the transaction by the first user must first occur and be detected before the geo-location to the first device is determined. JAIN discloses determining that the transaction is a shared transaction based at least on transaction data for the transaction, wherein the transaction data comprises a transaction time. JAIN states that “Based on the collected location data, server 111 may determine which FSP 110 customers gathered in a particular restaurant at the time a purchase transaction occurs. The presence of multiple FSP 110 customers in the transaction location may be considered by server 111 to increase the probability that the transaction is a shared expense.” (See paragraph [0086]). Thus, the transaction time is used to determine whether or not a shared transaction has taken place. JAIN discloses determining a plurality of devices associated with the first geolocation through a plurality of geo-locations for the plurality of devices, wherein the plurality of geo-locations are detected during a time period associated with the transaction time. JAIN states that “[s]erver 111 may analyze location data collected for FSP 110 customers to determine which customers are located proximate to one another at the time of certain transactions. According to some embodiments, location data may be collected from FSP 110 customer mobile devices, such as payee device 120A and payor devices 120B. Location data may be based on GPS location, Wi-Fi-assisted GPS, See paragraph [0086]). JAIN may not describe that the plurality of devices are within a geo-fenced area and that the plurality of geo-locations are detected within the geo-fenced area. However, CHIARELLA teaches that the plurality of devices are within a geo-fenced area and that the plurality of geo-locations are detected within the geo-fenced area. CHIARELLA states that “[a] geofence may also be defined by a user input. For example, a first user may wish to authorize a transfer only if the second user is in a certain location, such as within the vicinity of a shop. In this case, the first user may enter the latitude and longitude, which are readily available online, of the shop and set a radius of fifty meters to define the geofence. By this method, the second user is only able to collect the transfer if they are within fifty meters of the shop.” (See paragraph [0032]). CHIARELLA also states that “[t]he data analysis unit may be adapted to obtain location information representative of a location of the at least one of the sender and the receiver, and to analyze the location information to determine if the at least one of the sender and the receiver is located within the geographic area, defined by a geofence.” (See paragraph [0034]). Hence, both the sender and receiver (which corresponds to first user’s first geo-location and the second user’s second geo-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JAIN to incorporate the teachings of CHIARELLA so that the plurality of devices are within a geo-fenced area and that the plurality of geo-locations are detected within the geo-fenced area. Doing so would allow for a simpler analysis that the plurality of devices are multiple users that are within the same group for a processed transaction. 
JAIN discloses pushing application data from the online transaction processor platform to the plurality of devices for an application of the online transaction processor platform on the plurality of devices, wherein the application data comprises an identifier for an account associated with the first device used to process the transaction. JAIN states that “[i]n some embodiments, server 111 may identify request recipients for a shared expense automatically using gathered location data to identify nearby FSP 110 customers at the time of the shared expense transaction. When server 111 or payee 121 identifies a shared expense, server 111 may gather location data for payee device 120A based on Bluetooth, Bluetooth LE, GPS, WiFi, cellular, or other wireless location methods. Server 111 may compare payee device 120A location data to the locations of other FSP110 customer device locations to identify other FSP 110 customers who are in close proximity to payee 121 at the time of the shared expense transaction. Server 111 may cross-check a list of proximate FSP 110 customers against payee device 120A contact lists and any See paragraph [0094]). This sending of requests for shared expenses to each of the shared transaction users (besides the first user) would then necessarily have the account info for the first user in order to conduct the split transaction. 

Regarding claim 17, JAIN in view of CHIARELLA discloses detecting an initial transfer transaction from a second device to the first device using the mobile transfer application process, wherein the initial transfer transaction occurs within the geo-fenced area of the first device during the time period associated with the transaction time, wherein the determining that the transaction is the shared transaction further uses the initial transfer transaction. As stated above, CHIARELLA teaches the detection of the geo-fenced area for a plurality of devices during a time period associated with the transaction time. JAIN states that “For example, server 111 may identify a financial transaction associated with one or more of the payors 112 from account information associated with payee 121 stored by See paragraph [0057]). Hence, the second user using a second device which could be any of the payors 112 as found in JAIN could then send to the payee 121 (“the first device” of the first user) the initial transfer based on the first transaction carried out by the first device of the first user.

Regarding claim 18, JAIN discloses accessing contact data for a first user associated with the first device, wherein the contact data comprises online social contacts of the first user on a social networking platform, determining a shared contact between the first user and a second user using the contact data, wherein the second user is not within the online social contacts for the first user, and wherein the second user is associated with a second geo-location during the time period associated with the transaction time and determining a second device for the second user using the social networking platform, wherein the second device comprises one of the plurality of devices. JAIN states that “[t]he identified FSP 110 customers may be cross-checked against payee 121's contacts, including those stored in contact lists maintained by server 110, social network connections, contacts listed on See paragraph [0079]). As noted above, JAIN discloses that the second user is detected via a second geo-location during the time period in which the transaction has taken place. JAIN’s use of online social contacts would identify the second user for determining this payments to be made to the first user for this shared transaction.

Regarding claim 19, JAIN determining a social networking tag of a first user and a second user in online posted data of the shared contact, wherein the online posted data comprises a social network post with a tagged location within the geo-fenced area. JAIN states that “[s]erver 111 may analyze location data collected for FSP 110 customers to determine which customers are located proximate to one another at the time of certain transactions. According to some embodiments, location data may be collected from FSP 110 customer mobile devices, such as payee device 120A and payor devices 120B. Location data may be based on GPS location, Wi-Fi-assisted GPS, cellular triangulation, Bluetooth LE, or other known location methods. In some embodiments, location may be manually identified by payee 121 or payor 122, or may be inferred based on locations identified in e-mails or social network postings. Based on the collected location data, server 111 may determine which FSP 110 customers gathered in a particular restaurant at the time a purchase transaction occurs. The presence of multiple FSP 110 customers in the transaction location may be considered by server 111 to increase the probability that the transaction is a shared expense.” (See paragraph [0086]). Hence, JAIN discloses that the locations must be from tagged social CHIARELLA teaches the use of detecting a geo-fenced area. So this would apply to the social media posting discussed in JAIN.

Regarding claim 20, JAIN discloses detecting an initial transfer transaction from a second device to the first device using the mobile transfer application process, wherein the initial transfer transaction includes a transfer of account credentials and identification information. JAIN states that “For example, server 111 may identify a financial transaction associated with one or more of the payors 112 from account information associated with payee 121 stored by FSP 110. In some embodiments, FSP 110 may associate the identified financial transactions as a payment of step 426 based on the transaction data, including whether the amount matches the specified amount requested, the identity of the sender matches a request recipient, etc. In other embodiments, whether some or all payments have been received may be based on input provided by one or both of payee 121 (via, e.g., payee device) and payor(s) 122 (via, e.g., payor device(s)). If it is determined that all payments have been received in step 430 (“yes”), process 400 may end.” (See paragraph [0057]). Hence, the second user using a second device which could be any of the payors 112 as found in JAIN could then send to the payee 121 (“the first device” of the first user) the initial transfer based on the first transaction carried out by the first device of the first user. This transfer transaction must also include the account credential and identification information in order to process the payment transaction in this split payment.
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JAIN in view of CHIARELLA and further in view Tian et al. (U.S. Pub. No. 2018/0101881) (hereinafter “Tian”).
Regarding claim 7, JAIN in view of CHIARELLA may not describe that the transfer of account credentials includes the issue of a token used to authenticate a first user of the first device. However, Tian teaches that the transfer of account credentials includes the issue of a token used to authenticate a first user of the first device.
Tian states that “[p]ayment application 112 may utilize a digital wallet stored to an account with a payment provider, such as transaction processor server 130, as the payment instrument, for example, through providing a token that identifies the account and authenticates the user for use of the account. Payment application 112 may use a token during transaction processing to authenticate the user and complete transaction processing by providing the token, which may be encrypted and/or provided through a secure channel, to a merchant device and/or transaction processor server 130 to authenticate the user and/or the user's payment account, digital wallet, and/or payment instruments with transaction processor server 130 and allow for transaction processing and payment using the user's payment account, digital wallet, and/or payment instruments.” (See paragraph [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JAIN in view of CHIARELLA to incorporate the teachings of Tian so that the transfer of account credentials includes the issue of a token used to authenticate a first user of the first device. Doing so would 

Regarding claim 14, JAIN in view of CHIARELLA may not describe that the transfer of account credentials includes the issue of a token used to authenticate a first user of the first device. However, Tian teaches that the transfer of account credentials includes the issue of a token used to authenticate a first user of the first device. Tian states that “[p]ayment application 112 may utilize a digital wallet stored to an account with a payment provider, such as transaction processor server 130, as the payment instrument, for example, through providing a token that identifies the account and authenticates the user for use of the account. Payment application 112 may use a token during transaction processing to authenticate the user and complete transaction processing by providing the token, which may be encrypted and/or provided through a secure channel, to a merchant device and/or transaction processor server 130 to authenticate the user and/or the user's payment account, digital wallet, and/or payment instruments with transaction processor server 130 and allow for transaction processing and payment using the user's payment account, digital wallet, and/or payment instruments.” (See paragraph [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JAIN in view of CHIARELLA to incorporate the teachings of Tian so that the transfer of account credentials includes the issue of a token used to authenticate a first user of the first device. Doing so would 

Regarding claim 21, JAIN in view of CHIARELLA may not describe that the transfer of account credentials includes the issue of a token used to authenticate a first user of the first device. However, Tian teaches that the transfer of account credentials includes the issue of a token used to authenticate a first user of the first device. Tian states that “[p]ayment application 112 may utilize a digital wallet stored to an account with a payment provider, such as transaction processor server 130, as the payment instrument, for example, through providing a token that identifies the account and authenticates the user for use of the account. Payment application 112 may use a token during transaction processing to authenticate the user and complete transaction processing by providing the token, which may be encrypted and/or provided through a secure channel, to a merchant device and/or transaction processor server 130 to authenticate the user and/or the user's payment account, digital wallet, and/or payment instruments with transaction processor server 130 and allow for transaction processing and payment using the user's payment account, digital wallet, and/or payment instruments.” (See paragraph [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified JAIN in view of CHIARELLA to incorporate the teachings of Tian so that the transfer of account credentials includes the issue of a token used to authenticate a first user of the first device. Doing so would 


Prior Art Not Relied Upon
7. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
Zhao (U.S. Pub. No. 2014/0351118) teaches a method for providing multi-payer, location-based payments which includes detecting at least one mobile device using an NFC device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696